298 F.2d 444
Ralph DE FONCE, Gene Noon and Eileen Gould d.b.a. J & R Realty Co., Appellants,v.FIREMAN'S FUND INSURANCE COMPANY, Appellee.
No. 235.
Docket 27171.
United States Court of Appeals Second Circuit.
Argued February 14, 1962.
Decided February 14, 1962.

Appeal from the United States District Court for the District of Connecticut; William H. Timbers, Judge.
Richard H. Simons, Milford, Conn., for appellants.
John H. Weir, of Thompson, Weir & Barclay, New Haven, Conn. (William M. Mack, New Haven, Conn., on the brief), for appellee.
Before CLARK, SMITH and HAYS, Circuit Judges.
PER CURIAM.


1
Affirmed in open court.